Title: [Diary entry: 14 June 1785]
From: Washington, George
To: 

Tuesday 14. Mercury at 78 in the Morning—80 at Noon And 80 at Night. Calm in the Morning and very little wind at any time in the day. In the Morning there was rumbling thunder at a distance and Clouds indicative of rain as there also was in the Afternoon but none of it reached us. About 7 Oclock Mr. Graham & Mrs. Macauly Graham left this on their return to New York. I accompanied them to Mr. Digges’s to which place I had her Carriage & horses put over. Mr. Digges escorted her to Bladensburgh. Sowed on each side of the Great Gate in front of the Ho[use] (between the Serpentine railing and the Orchard grass plats, & Ditches) Seeds of the Palmetto royal in Drills 15 Inches a part.